Citation Nr: 1315623	
Decision Date: 05/13/13    Archive Date: 05/15/13

DOCKET NO.  08-39 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension, including as secondary to service-connected diabetes mellitus.  

2.  Entitlement to service connection for chronic kidney disease, claimed as secondary to service-connected diabetes mellitus.  

3.  Entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from July 1966 to July 1969.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from April 2007 and November 2008 rating decisions by the RO which, in part, denied the benefits sought on appeal.  


FINDINGS OF FACT

1.  Hypertension was not present in service or within one year of discharge from service, and there is no competent evidence that any current hypertension is causally or etiologically related to service, to include his presumed herbicide exposure, or causally related or otherwise aggravated by his service-connected diabetes mellitus.  

2.  The Veteran's chronic kidney disease and erectile dysfunction were manifested many years after service, and prior to diagnosis of his diabetes mellitus, and there is no competent, probative evidence that any current kidney disorder or erectile dysfunction is causally or etiologically related to service or causally related or otherwise aggravated by his service-connected diabetes mellitus.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by service, may not be presumed to have been incurred or aggravated therein, and is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2012).  

2.  Chronic kidney disease was not incurred in or aggravated by service, may not be presumed to have been incurred or aggravated therein, and is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2012).  

3.  Erectile dysfunction was not incurred in or aggravated by service, and is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in July 2006, and January, March and July 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Furthermore, no argument has been advanced that there exists any error in the accomplishment of the duty to notify.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished to the extent possible, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs) and all VA and private medical records have been obtained and associated with the claims file.  The Board also reviewed the Veteran's VA electronic medical records.  The Veteran was examined by VA during the pendency of this appeal, and was scheduled for a personal hearing, but withdrew his hearing request and indicated that he wanted his appeal to be forwarded to the Board for adjudication.  

Additionally, the claims file was referred for a Veterans Health Administration (VHA) medical opinion as to the etiology of the disabilities at issue on appeal, including the possible secondary relationship to service-connected diabetes mellitus.  The Veteran and his representative were provided with copies of the report and allocated additional time to file a response.  A response was received in April 2013.  The Board finds that the VHA opinion was comprehensive in scope and adequate upon which to base a decision on the merits of the issues on appeal.  The examiner reviewed the claims file, addressed the favorable evidence in this case, and provided comprehensive and rational explanation for the conclusions reached.  

Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issue on appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Accordingly, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Service connection also may be granted for a disability that is proximately due to or the result of a service-connected condition.  When service connection is established for a secondary condition, the secondary condition is considered as part of the original condition.  38 C.F.R. § 3.310(a) (2012).  Also, when aggravation of a disease or injury for which service connection has not been granted is proximately due to, or the result of, a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  

Where a Veteran served for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and hypertension, nephritis or calculi of the kidney becomes manifest to a degree of 10 percent within one year of date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  

An alternative method of establishing the second and third Shedden/Caluza elements for a chronic disability listed under 38 C.F.R. § 3.309(a), is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir 2013); see also, Barr v. Nicholson, 21 Vet. App. 303 (2007); Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition listed under 38 C.F.R. § 3.309(a) was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009).  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in lapse of time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in diagnosing the disability and the strength of the evidence establishing an identity between the disease manifestations and the subsequent diagnosis.  A strong evidentiary link tends to ensure the disease is not due to "intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a question of fact for the Board to address."  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).  

Factual Background & Analysis

Initially, it should be noted that the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Veteran contends that his hypertension, chronic kidney disease (CKD) and erectile dysfunction (ED) are complications from his service-connected diabetes mellitus or, in the alternative, that the claimed disabilities were aggravated by his diabetes.  The Veteran believes that he had diabetes mellitus since sometime in the early 1970's when he was first diagnosed with hypertension, but that it was never diagnosed, and that it subsequently contributed to the development of CKD and ED.  

Concerning the Veteran's contentions, while he is competent to provide an opinion on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case, hypertension, CKD and ED fall outside the realm of common knowledge of a lay person.  That is, the issues do not involve a simple diagnosis.  Therefore, the Veteran is not competent to provide more than simple medical observations.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Historically, the STRs showed no complaints, treatment, abnormalities or diagnoses referable to hypertension or any renal or erectile dysfunction problems during service.  The Veteran's service separation examination in July 1969, showed his heart was normal, his blood pressure was 118/80, and that a chest x-ray study was within normal limits.  

Private medical records showed that the Veteran was diagnosed with hypertension in 1974 (see March 1988 treatment note), and that he was first diagnosed with a renal disorder, i.e., mild renal insufficiency and ED in August 2003.  Although the specific date of onset of the Veteran's diabetes is not entirely clear, private treatment records through December 2004 stated, unequivocally that there was no evidence of diabetes mellitus.  Private treatment records beginning in January 2005 showed a diagnosis of "pre diabetes."  A diagnosis of diabetes mellitus was first recorded in May 2005, although a few subsequent treatment notes showed a diagnosis of borderline diabetes mellitus (see i.e., March 2006 private note).  

The favorable evidence in this case includes statements or opinions from private physicians dated in September 2006, January, February and December 2008.  However, none of the physicians reviewed the claims file or provided any discussion of the facts or an explanation for the conclusions reached.  On a medical report in January 2008, a private physician stated that the Veteran's ED was probably related to his diabetes mellitus and the medications taken for his hypertension, and that his cardiovascular disease and kidney disease were secondary to diabetes mellitus.  Parenthetically, the Board notes that other than hypertension, the current medical reports of record do not show that the Veteran has a cardiovascular disease at present.  Similarly, Physician's Statements, dated in September 2006 and February 2008, indicated that the Veteran had renal complications that were directly related to his diabetes mellitus; on the latter occasion, the physician also indicated that the Veteran had cardiovascular complications directly related to his diabetes.  The December 2008 private physician's letter indicated that the Veteran was seen in May 2007, and that he had multiple medical problems including stage three CKD secondary to diabetes mellitus.  However, none of the physician's included any discussion of the Veteran's medical history, which showed that his hypertension, ED and kidney disease predated the onset of diabetes, nor did they provide any analysis for their opinions.  Thus, the Board finds that the private opinions are of minimal probative value and declines to assign them significant evidentiary weight.  

The evidence of record also includes reports of VA examinations conducted in November 2006, February 2007, September 2008 and November 2009.  

When examined by VA in November 2006, the Veteran reported that he had elevated blood pressure readings on numerous occasions in service and was told that he was hypertensive during service, but that he was not "officially diagnosed with hypertension and started on antihypertensive medications" until shortly after service.  The Veteran also reported that he was diagnosed with diabetes mellitus two years earlier (2004).  The examiner indicated that he reviewed the claims file but found no evidence of any elevated blood pressure readings in the STRs.  Nonetheless, the examiner stated that, given that the Veteran's hypertension was first diagnosed in 1971, it was at least as likely as not that it was present during service.  The examiner indicated that the Veteran's hypertension appeared to be essential in nature and opined that it was not related to his diabetes.  He also opined that the Veteran's CKD was at least as likely as not related to his hypertension.  

When examined by VA in February 2007, the examiner indicated that the claims file was not reviewed.  The Veteran reported that his diabetes mellitus was diagnosed four years earlier (2003), and that his ED problems had been present for the past five years.  The examiner indicated that, based on the Veteran's reported history that he was first notified of renal insufficiency after the diagnosis of diabetes mellitus, it was at least as likely as not that his renal insufficiency was caused by his diabetes mellitus, and that it was less likely than not that his ED was due to his diabetes.  

When examined by VA in September 2008, the examiner indicated that he did not review the claims file, but did review the Veteran's VA medical records.  At that time, the Veteran reported that he was diagnosed with hypertension around 1970, with diabetes in 2002, with CKD in 2000 or 2001, and with ED in 2003.  The examiner indicated that the Veteran's hypertension was diagnosed many years prior to the onset of his diabetes and opined that it was not caused by or a result of his diabetes.  The examiner stated that he could not render an opinion concerning the nature or etiology of the Veteran's CKD without resorting to speculation, as the disabilities were diagnosed about the same time.  

When examined by VA in November 2009, the examiner indicated that the claims file was reviewed and included a detailed description of the Veteran's complaints, medical history and the findings on examination.  The examiner noted that the Veteran had a longstanding history of hypertension, had ED problems in 2001, and was diagnosed with CKD in 2004, and with diabetes mellitus in 2005.  The examiner noted that the Veteran's hypertension, ED and CKD were diagnosed prior to his diabetes mellitus, and opined that it was less likely than not that the disabilities were due to or otherwise aggravated by his diabetes.  

At the direction of the Board in January 2013, the claims file was referred for a VA expert medical opinion.  In March 2013, the claims file was reviewed by a VA physician to determine the etiology of the Veteran's hypertension, CKD and ED.  The physician indicated that the claims file was reviewed and included a description of the Veteran's medical and service history.  The physician noted that the Veteran's hypertension predated the diagnosis for diabetes mellitus by some 25 to 30 years, and opined that it was less likely than not that his hypertension was caused or aggravated by his diabetes.  The examiner pointed out that hypoglycemic agents do not worsen hypertension and that the Veteran's diabetes was well controlled with minimal pharmacotherapy.  Therefore, it was less likely that his hypertension was due to or otherwise aggravated by his diabetes.  

With respect to the Veteran's ED, the examiner noted that ED is a condition which is quite prevalent in middle aged men, and that the risk factors are multifactoral and include hypertension, obesity, diabetes, dyslipidemia and certain medications and hypertensive agents.  He pointed out that while the Veteran's blood pressure control was suboptimal, his diabetes was well controlled as evidence by his laboratory studies for glycosylated (Hgb).  He also noted that the medical records showed the Veteran had ED problems as early as 1998, when he first requested a prescription for Viagra.  The physician opined that it was less likely than not that the Veteran's worsening ED was due to or aggravated by his diabetes.  The examiner noted that the Veteran had uncontrolled hypertension since as early as 1979, and that he was recently shown to have left ventricular hypertrophy (LVH).  The physician opined that that the Veteran's CKD was more likely related to his longstanding uncontrolled hypertension and less likely due to or aggravated by his diabetes, which has been well controlled with medication.  

In this case, the Board finds the VHA opinion most persuasive as it was based on a detailed analysis of all of the evidence of record.  The Board finds that the VA physician, who is board-certified in Endocrinology, Diabetes and Metabolism is qualified to provide an expert VHA opinion on the issues currently on appeal.  The physician included a detailed discussion of all relevant facts and offered a rational and plausible explanation for concluding that the Veteran's hypertension, CKD and ED were not related to service or aggravated by his service-connected diabetes.  

In contrast, the favorable opinions and statements from the private physicians, as well as the VA examiners in November 2006, February 2007, and September 2008, were wholly conclusory in nature and based primarily on the Veteran's self-reported medical history, which was inconsistent with the objective medical evidence of record.  The opinions did not include any discussion or analysis of the facts or offer any medical basis for the conclusions reached.  The Court has held that a medical opinion containing only data and conclusions is not entitled to any evidentiary weight.  See Nieves-Rodriguez, 22 Vet. App. 295, 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  Further, all but one of the opinions were rendered without the benefit of a review of the claims file which included the Veteran's STRs and post-service medical records that provided a chronological, longitudinal view of his medical history.  The Board notes that while the VA examiner in November 2006 indicated that he reviewed the claims file, his opinion that the Veteran's hypertension was present in service was based solely on the Veteran's self-reported history, which the Board does not find to be reliable or credible.  Furthermore, the reports did not offer any explanation as to how the claimed disabilities, all of which predated the onset of diabetes were due to or otherwise aggravated by his diabetes.  For these reasons, the Board does not find these opinions persuasive and declines to assign them any substantive evidentiary weight.  Under these circumstances, the Board finds that reliance upon the VHA opinion is warranted in this case.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

With respect to hypertension, the Board notes that on various VA examinations during the pendency of this appeal, the Veteran indicated that he was diagnosed with hypertension within a year of discharge from service, and that he was told he was hypertensive during service, suggesting that his hypertension was present during service.  However, as noted above, the STRs were completely silent for any complaints, treatment, abnormalities or diagnosis for any cardiovascular problems or elevated blood pressure readings in service.  Moreover, the post service medical records showed that the Veteran was first diagnosed with hypertension in 1974, some five years after discharge from service.  Given the Veteran's assertions of hypertensive blood pressure readings in service and a diagnosis of hypertension within a year of discharge from service are not only inconsistent with, but contradicted by the objective evidence of record, the Board finds that he is not a reliable historian or a credible witness, and declines to assign his assertions any evidentiary weight.  

As the November 2006 and February 2007 VA opinions relating the Veteran's hypertension to service and his renal insufficiency to diabetes mellitus, respectively, were based entirely on the Veteran's self-reported history, which the Board does not find to be credible, the Board finds that the VA opinions are of little probative value and declines to assign them any evidentiary weight.  

Finally, concerning the claim for hypertension based on presumptive diseases due to herbicide exposure, the law is clear that only those disabilities listed in 38 C.F.R. § 3.309(e), will be considered to have been incurred in service.  Hypertension is not one of the listed diseases for which presumptive service connection may be granted.  Moreover, based on studies by the National Academy of Sciences (NAS), including the "Veterans and Agent Orange: Update 2008" (Update 2008), issued in July 2009, the Secretary of Veterans Affairs determined that a presumption of service connection for hypertension due to exposure to herbicides in the Republic of Vietnam is not warranted.  See 75 Fed. Reg. 81332 (December 27, 2010).  According, there is no basis for a favorable disposition of the Veteran's claim of service connection for hypertension due to herbicide exposure.  McCartt v. West, 12 Vet. App. 164 (1999); 38 C.F.R. §§ 3.307, 3.309.  

As there is no persuasive, probative medical evidence of record suggesting a connection between the Veteran's hypertension and service, or his hypertension, CKD and ED and the service-connected diabetes, the record affords no basis for a favorable disposition of the issues on appeal.  Accordingly, the Board finds that the preponderance of the evidence is against the claims of service connection for hypertension, CKD and ED.  

The benefit of the doubt has been considered, but there is not an approximate balance of positive and negative evidence regarding the merits of the issues on appeal.  Therefore, that doctrine is not for application in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  








ORDER

Service connection for hypertension is denied.  

Service connection for chronic kidney disease is denied.

Service connection for erectile dysfunction is denied.  




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


